SUPPLEMENT DATED JANUARY 30, 2009 TO PROSPECTUS DATED MAY 1, 1998 FOR LIBERTY ADVISOR ISSUED BY LIBERTY LIFE ASSURANCE COMPANY OF BOSTON VARIABLE ACCOUNT J This supplement contains information regarding a change to an investment option that is available under your Contract. The name of the following investment option has changed to: Old Name New Name Alger American Growth Portfolio Alger American LargeCap Growth Portfolio Please retain this supplement with your prospectus for future reference. Liberty
